DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive. 
At pages 9-11, Applicant argues ZIFFERER does not disclose the features noted. First, Applicant takes the position that ZIFFERER has a shell that has the same size diameter as opposed to reducing shell diameter. The Examiner, respectfully, disagrees, in view of the requirement of a shell, which extends between the first and second tube sheets, as claimed. Looking at annotated figure 1A of ZIFFERER, the shell can be interpreted as the sections of 11, 12, and 13, which exist between the first and second tube sheets, 18 and 20. As such, the sections of 12 and 13, which are external to section 11, have a larger diameter at the end sections of the shell than compared to the central section of the shell, which exists along, at least partially, section 11. In view of this, ZIFFERER provides wherein the shell has a reduction in diameter from the end sections of the shell, as defined, compared to the central section of the shell, as defined.

    PNG
    media_image1.png
    1244
    1324
    media_image1.png
    Greyscale

Annotated Figure 1A of ZIFFERER
Second, the Applicant argues ZIFFERER provides the diameter of the tube in the central section changes in diameter, such that ZIFFERER does not disclose the plurality of tubes having a second dimeter in a central section of the tubes being the same throughout the central section of the shell having the third diameter.  The Examiner, respectfully, disagrees. Under broadest reasonably interpretation, the central section can be any portion of the shell which has the third diameter and extends between the end sections, such that it does not require the central section, as claimed, to be an entire section that spans between the first and second end section of the shell. A section, in this case, is understood to be any portion of the shell. As such, the central section can be interpreted as the section of the shell at which the heat exchanger tubes, 30, have their intermediate body portions that are only at the enlarged diameter thereof. As such, the heat exchanger tubes, which are described to be the same based on same production of the tubes (col. 5, lines 12-64). For this, the central section of ZIFFERER can be interpreted to correlate to only the location of the heat exchanger tubes, 30, which have this enlarged diameter. As the enlarged portion of the heat exchanger tubes are existent along a section of the shell portion, 11, which is smaller than the length of the shell portion, 11, ZIFFERER provides wherein the same second diameter for the central section of the heat exchanger tubes is throughout the central section of the shell having the interior third diameter.  As such, the Examiner is not persuaded by the position and assertions made by the Applicant, in view of this analysis.
Lastly, Applicant asserts that ZIFFERER does not provide the outlet of the countercurrent channels being in fluid communication with the interior of the shell at the end section having the interior first diameter. The Examiner, respectfully, disagrees, in view of the above-provided annotated figure 1A of ZIFFERER and further, provided annotated figure 1B of ZIFFERER. The countercurrent channels are fed fluid via the inlet, 26, which causes the fluid to be fed to the channels formed between the heat exchanger tubes, 30. This fluid is then directed from the end, at tube sheet 20, towards the opposite end, at tube sheet 18, and discharged via outlet, 22. This is countercurrent to the fluid flow within heat exchanger tubes, 30, as evidenced by column 4, lines 48-62 of ZIFFERER. The fluid within the heat exchanger tubes is supplied via inlet, 16, distributed to the heat exchanger tubes and discharged via outlet, 17.  More so, outlet, 22, of the countercurrent channels extends through the designated shell formed of the sections of 11, 12, and 13 that exist between the first and second tube sheets, 18 and 20. This is shown within the boxed area of annotated figure 1 of ZIFFERER. As such, this provides the outlet, and outlets at the reduction of the adjacent heat exchanger tubes, to be in fluid communication with the interior of the end section of the shell having the first diameter. In view of this, the Examiner is not persuaded by the arguments made by the Applicant.

    PNG
    media_image2.png
    826
    1540
    media_image2.png
    Greyscale

Annotated Figure 1B of ZIFFERER

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 14 July, 2022. The amendments have been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July, 2022 is being considered by the examiner.

Disposition of Claims
Claims 1-20 are pending.
Claims 11-20 remain withdrawn.

Claim Interpretation
It will be noted that for examination purposes the terminology “substantially” is being interpreted in light of the definition provided within the specification at paragraph 39. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZIFFERER (US 5,251,693).
As to claim 1, ZIFFERER discloses a heat exchanger (abstract), comprising:
a shell( combination of portions of 11, 12, and 13 that extend between the positioning of tube sheets, 18 and 20; see annotated figure 1A); and
a tube assembly( 30 and any other tubes disclosed) disposed in the shell (see at least figure 1), comprising a plurality of tubes ( 30 or any other tubes of other embodiments disclosed) connected to a first tube sheet (18 or 20; col.4, lines 63-68) on a first end of the plurality of tubes (31 or 32 connected to respective tube sheets) and a second tube sheet (18 or 20) on the second end of the plurality of tubes (31 or 32 connected to the respective tube sheets);
wherein each of the plurality of tubes contact another tube of the tube assembly to form countercurrent(37; figures 2-3; col.5, lines 51-52, in view of col.4,lines 48-62) channels therebetween (figure 3; col.5, lines  48-57);
wherein the first tube sheet (18 or 20) and the second tube sheet (18 or 20) are coupled to the shell and fluidically isolate a countercurrent flow from a flow through the plurality of tubes (figure 1; 37; figures 2-3; col.5, lines 51-52, in view of col.4,lines 48-62);
wherein the shell, in extending between the first tube sheet and second tube sheet (see annotated figure 1A), has a pair of end sections ( 12 and 13) having an interior first diameter and an interior second diameter ( general internal width at the end sections, 12 and 13, shown in figure 1, at the section between the first and second tube sheet) and a central section ( section of 11) extending between the end sections, the central section having an interior third diameter ( general internal width at central section, section of 11) that is less than each of the interior first diameter and interior second diameter (in view of figure 1 and the description at col. 4, lines 45-50, which provides welding the internal diameters of the pair of end sections, 12 and 13 at the location between the tube sheets, having interior first and second diameters, exterior to the outer diameter of the central section, section of 11, smaller than the internal third diameter of the central section. In view of this, the internal first and second diameter is necessarily larger than the internal diameter of the central section); and
wherein each of the plurality of tubes has a pair of end sections ( 31/32 or any other end sections of tubes disclosed; col.7, lines 9-15) having a first diameter (col.5, lines 16-65; col.8, lines 37-39) and a central section (intermediate body portion, sometimes denoted as the enlarged portion, of the tubes between the reduced end portions as explain in all embodiments of ZIFFERER) extending between the end sections having a diameter that is greater than the first diameter (col.5, lines 16-65; col.8, lines 37-39);
wherein the plurality of tubes have the same second diameter for the central section (intermediate body portion, sometimes denoted as the enlarged portion, of the tubes between the reduced end portions as explain in all embodiments of ZIFFERER; col.5, lines 16-65) throughout the central section of the shell (section of 11 at the location of only the intermediate body portion, sometimes denoted as the enlarged portion, of the tubes between the reduced end portions as explained in all embodiments of ZIFFERER) having the interior third diameter;
wherein outlets (outlets of the channels, 37, which join together due to the decrease in tube diameter at ends of the tubes, as shown in figures 1 and described in col.5,lines 10-15) of the countercurrent channels are in fluid communication with the interior of the shell at the end section having the interior first diameter (at the location of interior of the shell at end section 12 at the location between the tube sheets, 18 and 20, where the diameter of the tubes, 30, decrease, the channels, 37, are able to merge together, and further are in fluid communication with the interior of the shell at the end section, so as to discharge the fluid from 22).

As to claim 3, ZIFFERER discloses wherein the end sections of the plurality of tubes have a circular cross-section (col.5, lines 16-65) and the central section of the plurality of tubes have a non-circular cross-section(see figures 3, 5-6, or 8-9).

As to claim 4, ZIFFERER discloses wherein
the central section of the plurality of tubes comprises a plurality of concave channels formed on an outer surface thereof (figures 2 and 3).

As to claim 9, ZIFFERER discloses wherein each of the plurality of tubes ( 30) have substantially the same shape when viewed from a cross section cut across the central section (see figures 2-3, which show the central cross sectional shape of each of the tubes, 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693).
As to claim 2, ZIFFERER discloses wherein the end section of the plurality of tubes have a circular cross section(col.5, lines 16-65) and the central section of the plurality of tubes have a cross-section(figures 2-3) configured to provide a counter current flow through the heat exchanger (abstract).
However, ZIFFERER does not explicitly disclose wherein the cross-section is rectangular, at the central section, which further provide the countercurrent channels have a rectangular cross-section.
That being noted, it would have been obvious for one having ordinary skill in the art to provide the central section of the plurality of tubes to be rectangular shape in the cross-section, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER, with a rectangular cross-sectional shape at the central section, dependent upon a design choice, well within the capabilities of those having ordinary skill within the art. In doing so, in view of the tubes being in contact with one another, and further being provided with channels between contacting tubes, if the cross-section of the tubes at the central section is rectangular, then the resulting channels would be of the form defined by the exterior of the tubes, which would further be rectangular. Further, note that in the instant application, paragraphs 58 and 62, the Applicant has not disclosed any criticality for the claimed limitations, and further envisions various shapes may be provided.

As to claim 5, ZIFFERER does not further disclose the wherein the central section of each of the plurality of tubes has a square cross-section. 
That being noted, it would have been obvious for one having ordinary skill in the art to provide the central section of the plurality of tubes to be square shape in the cross-section, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP §2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER, with a square cross-sectional shape at the central section, dependent upon a design choice, well within the capabilities of those having ordinary skill within the art. Further, note that in the instant application, paragraphs 58 and 62, the Applicant has not disclosed any criticality for the claimed limitations, and further envisions various shapes may be provided.

As to claim 6, ZIFFERER discloses wherein the countercurrent channels have a cross section (see figures of ZIFFERER wherein the channels are provided external to the intermediate section of the plurality of tubes).
	However, ZIFFERER does not explicitly disclose wherein the countercurrent channels formed are square in shape, even though it is disclosed throughout ZIFFERER that the central section of the tube shape and shell shape are changed as necessary to improve fluid flow around the nested tubes by employing various geometric shapes surrounding the tubes and within the exterior of the contacted tubes (col.3, lines 29-53).
It would have been obvious for one having ordinary skill in the art to provide square countercurrent channels between the tubes, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). This determination was held by the courts over a design of a nursing container having sections which are generally spherical in configuration, but are somewhat less than hemispherical in extent. The courts noted that the claimed invention distinguished over the prior art (Martzen US 554,071) only in reciting “less than a hemisphere”, but that the configuration of the container is a “mere matter of choice" not significantly novel over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER to incorporate square countercurrent channels along the exterior of the central tube structure, dependent upon, not only a design choice, but upon on improving the heat transfer and fluid flow around the heat exchange tubes (col.3, lines 29-32). Further, note that in the instant application, paragraph 58, the Applicant has not disclosed any criticality for the claimed limitations, but "in other embodiments tube 130 may include cross-sectional geometries having other shapes such as triangles, pentagons, hexagons, circles, and stars", which further suggests that the resulting channels between the tubes would be a result of the outer exterior shape of the tubes, which include other shapes than square.

As to claim 8, ZIFFERER discloses wherein the shell includes a point (26) along a circumference for entry of a flow of fluid (col.4,lines 54-62) or for an exit of a flow of fluid (col.4, lines 54-62).
However, ZIFFERER does not state wherein the entry or exit points are each plural.
That being noted, it would have been obvious for one having ordinary skill in the art to provide the entry and exit points of the fluid flow are plural, so as to provide multiple points, is within the ordinary skill in the art as it has been held mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04-VI(B). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, ZIFFERER, with multiple points for entry and exit of a fluid flow, well within the capabilities of those having ordinary skill within the art, and in view of no patentable significance of the duplication of parts already provided by the prior art. Further, note that in the instant application, paragraph 55, the Applicant has not disclosed any criticality for the claimed limitations, and further envisions where one fluid inlet and exit at the shell side may be provided.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693), in view of BARCHET (US 3,031,388).
As to claim 7, ZIFFERER discloses the plurality of  countercurrent channels( 37) formed between the central sections of the plurality of tubes (as shown in figure 3; col.5, lines 48-57) and a resulting cross-sectional shape of the countercurrent channels and the tubes (see figures of ZIFFERER). 
However, ZIFFERER does not further disclose wherein the cross-section area inside the central section of each tube and of the formed channels are the same.
BARCHET, however, is within the field of endeavor employing design characteristics of a heat transfer structure via tube bundles, such that a coolant inside and outside of a tube bundle (col.6, lines 50-51). BARCHET teaches that optimum heat transfer requires the bulk flow velocity and bulk flow temperature to be the same internally and externally to the tubes (col.6, lines 3-5). This is obtained by requiring the cross-section of the flow path inside and outside of the tubes to be equal (col.6, lines 54-56). As the general goal of heat exchangers is to obtain the optimum heat transfer among fluids flowing along the interior and exterior of tube bundles, one having ordinary skill within the art would have found that providing equal interior and exterior cross-sections to be the same would provide optimum heat transfer among the fluids flowing within and surrounding the tube bundle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify ZIFFERER, in view of BARCHET, to provide that the cross sectional area within and around the tubes ( , the tube’s cross-sectional area and the cross-sectional area of the channels formed exterior to the tubes) are equal in cross-sectional area to obtain optimum heat transfer (col.6, lines 50-51).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZIFFERER(US 5,251,693), in view of BERGLUND (US 5,866,083).
As to claim 10, ZIFFERER does not further disclose wherein an outer shell is configured to receive the shell and tube assembly.
BERGLUND, however, is within the field of endeavor provided a heat exchanger (abstract). BERGLUND teaches a shell (23) which provides a plurality of tubes therein (13’; figure 3). More so, BERGLUND teaches an outer shell (14’) which is configured to receive the shell and tube assembly, i.e., plurality of tubes, therein (figure 3). In particular, BERGLUND teaches that the outer shell is provided exterior to the shell for the purpose of forming an annular space between the shell and outer shell (col.4, lines 10-13). This provides preheating of the shell side fluid prior to coming into communication with the heat exchanger tubes (col. 3,lines 1-3), which can provide advantages with the heat transfer on the outside of the tubes because of this preheating (col.4, lines 52-55). Therefore, it would have been obvious to those having ordinary skill within the art, to provide an outer shell within the heat exchanger of ZIFFERER configured to receive the shell and tube assembly, as taught by BERGLUND, prior to the date the invention was effectively filed, for the reasons provided.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/24/2022